UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-2314



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

CARL O'NEIL HAMRICK, a/k/a C. O'Neil Hamrick,

                                              Defendant - Appellant,

          and

CLEVELAND FEDERAL BANK; W. H. HUDSON COMPANY,
INCORPORATED,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CA-95-2419-7-3AK)

Submitted:   March 13, 1997                 Decided:   March 18, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Carl O'Neil Hamrick, Appellant Pro Se. James D. McCoy, III, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order granting a judg-

ment of foreclosure against him. We have reviewed the record and

the district court's opinion accepting the recommendation of the
magistrate judge and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. United States v.

Hamrick, No. CA-95-2419-7-3AK (D.S.C. July 24, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2